OPINION — AG — ** DUAL OFFICE HOLDING ** A  MEMBER OF THE SCHOOL BOARD OF EDUCATION AND A TOWN MARSHALL ARE BOTH PUBLIC OFFICERS. A MEMBER OF THE BOARD OF EDUCATION AND TOWN MARSHALL, BOTH HOLD POSITIONS INVESTED WITH SOVEREIGN POWER AND FUNCTIONS OF GOVERNMENT. PURSUANT TO 51 Ohio St. 1971 6 [51-6], ONE CANNOT HOLD THE POSITION AS A MEMBER OF THE BOARD OF EDUCATION AND TOWN MARSHALL AT THE SAME TIME. (DUAL OFFICE HOLDING, POLICE OFFICERS, OFFICERS, SCHOOL BOARD, "A MEMBER OF A BOARD OF EDUCATION OF AN INDEPENDENT SCHOOL DISTRICT HAS LONG BEEN REGARDED AS A PUBLIC OFFICER OR A POSITION OF PUBLIC TRUST" — GIBSON V. CROWDER, 165 P.2d 628 CITE: 11 Ohio St. 1979 Supp., 12-111 [11-12-111], OPINION NO. 77-180 (STEPHEN F. SHANBOUR) ** SEE OPINION NO. 91-656 (1991) ** SEE OPINION NO. 91-572 (1991) ** SEE OPINION NO. 92-583 (1992)